Citation Nr: 1721792	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Iowa from October 1993 to October 2002.  This service included initial active duty for training (ACDUTRA) from October 27, 1993 to March 4, 1994.  He also had a period of active duty for special work (ADSW) from July 5, 1995, to September 29, 1995, and subsequent unverified periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the appeal has since been transferred to the RO in Chicago, Illinois.

In June 2014, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This matter was previously before the Board in February 2015 and was remanded for further development which has been completed.


FINDING OF FACT

The Veteran's current left knee disability is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard letters sent to the Veteran in April 2009 and September 2010 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was provided a VA examination in July 2015.  This examination, along with its expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Active Duty for Training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  In this case, the Veteran has achieved "veteran status" for his first period of ACDUTRA service from October 1993 to March 1994, as he is service-connected for a tinnitus disability which was incurred therein.

A claimant whose claim is based on a period of ACDUTRA or inactive duty for training (INACDUTRA) cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47(2010); see also 38 U.S.C.A. §§ 101 (24)(B), 1112, 1137; 38 C.F.R. §§ 3.6 (a), 3.307(a).  However, for veterans who have achieved "veteran" status through a prior period of active duty service and claim a disability incurred during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  

In this case, the Veteran did not enlist in the military for the period of service from July 1995 to September 1995; instead, he was activated from the Army National Guard of Iowa into ADSW under Title 32.  Moreover, there is no evidence of record, nor has the Veteran asserted otherwise, that an entrance examination was conducted prior to the July 1995 period of active service.  Therefore, the presumption of soundness does not attach here.  See Crowe v. Brown, 7 Vet. App. 238, 245(1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

Further, the Board notes that with respect to a claim for aggravation of a preexisting disorder during ACDUTRA, the presumption of aggravation does not apply.  See Id., at 48.  As service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Id.  Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002). 

Finally, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for a certain disease, such as degenerative joint disease) for periods of ACDUTRA or INACDUTRA is not appropriate.

The Veteran asserts that his left knee disability was permanently aggravated during his period of active duty for special work (ADSW) from July 1995 to September 1995, and/or during subsequent periods of INACDUTRA service.  

The Veteran testified that he initially injured his left knee jumping on a trampoline in May 1994 and required surgery.  The Veteran further testified that during his period of ADSW in 1995, he suffered an acute left knee injury.  He stated that while lifting boxes from a truck, his foot caught in the tailgate causing him to fall backwards and injure his left knee.  He recalls that his knee immediately became swollen and 'popped,' but that he was not allowed to seek medical treatment at that time.  He indicated that he did not seek medical treatment even after he was relieved from this period of ADSW because he did not have health insurance.

The Veteran also testified that his knee was further aggravated during subsequent periods of unverified INACDUTRA service from 1996 until 1999, due to weekend drills which involved running and other physical training (PT).  In a notice of disagreement in June 2005, the Veteran asserted that he was released from a two week annual training in 1995 at Camp Ripley, Minnesota, due to his left knee disability and heat exhaustion.  He also asserts that he was sent to a Primary Leadership Development Course (PLDC) at Camp Ashland in 1996, which caused further injury.  He explained that he was required to run a two-mile initial qualifying course, but he failed.  He recalls that he eventually was disqualified from the PLDC due to his physical state.  Service personnel records show the Veteran was disenrolled from the PLDC in April 1997 for failure to meet academic course standards.

Private treatment records in the claims file reflect that a left knee injury that was incurred following the Veteran's initial period of active duty for training.  In July 1994, a consultation with Dr. T. showed an anterior cruciate ligament (ACL) tear and "probable meniscus tear."  In August 1994, the Veteran underwent ACL reconstruction surgery and a partial meniscectomy of the lateral meniscus at the University of Iowa Orthopedics.  Operative findings showed a full ACL tear and tears in both menisci.  In December 1994, Dr. T. found continued range of motion loss despite prolonged therapy.  Documentation shows the ACL repair was intact.  There was discussion of surgical manipulation being the next step.  In March 1995, the Veteran had additional surgery for debridement of scar tissue and manipulation.  In April 1995, Dr. T. recommended that the Veteran engage in aggressive physical therapy to improve motion and strength.

In support of his claim, the Veteran indicated that he has continued to experience pain, popping, swelling, clicking, and give-way in his left knee since the injury in 1995.  He also notes an inability to fully extend his knee and difficulty with prolonged sitting.   

The Veteran has also submitted buddy statements to support his reports of aggravating injuries.  In a May 2011 statement, the Veteran's former spouse reported that the Veteran told her that he re-injured his left knee before they were married in 2001, during a two-mile run at Camp Ashland.  In a June 2011 statement, a former co-worker reported that the Veteran told him that he injured his left knee at Camp Ashland in 1996.  Finally, in a March 2013 statement, the Veteran's former squad leader, L.J., reported that sometime in 1996 or 1997, he witnessed the Veteran injure his left knee in the line of duty when he fell backwards while loading equipment.  L.J. stated that the Veteran requested to go to Troop Medical Clinic, but the platoon leader denied his request.  

Review of the evidence reflects that the Veteran has received ongoing treatment from the Des Moines VA Medical Center since March 2011.  At an initial consultation for physical therapy, a VA physician commented that the left knee pain was "of uncertain etiology."  

In February 2015, the Board remanded the appeal for an examination and opinion by an appropriate medical professional as to whether the Veteran's knee injury was permanently aggravated by events during his second period of ASW service from July 1995 to September 1995.

In July 2015, the Veteran was afforded a VA examination.  At the examination, he provided a historical summary of his symptoms and injury in active service, as well as his symptoms subsequent to service.  Based on a review of the record, clinical interview, and in-person examination, the VA examiner concluded that it is less likely than not that the pre-existing disability was permanently aggravated during the period of active duty from July 1995 to September 1995.   

The examiner provided a detailed clinical rationale for his opinion, noting the Veteran reported the two notable events of injury in service, one in which he torqued the left knee falling with his foot caught in a step, the other while running and stepping in a pothole.  The examiner indicated that while there has been no reason to dispute the events as reported, the significance of these events as possible permanent aggravators of the Veteran's condition was examined.  The examiner believed that if either event acted to create a permanent worsening of his condition, it would either have been by a retear of the ACL or a force that caused a hardware complication.  The examiner found that on present examination, the Veteran's ACL was intact and the hardware looked normal on X-ray.  The examiner acknowledged and considered that the Veteran could indeed have been pressured not to seek medical care at the times mentioned due to an attitude of "sucking it up," but believed it would be incredible for a large knee injury with extensive swelling, bruising, inability to bear weight (which would indicate a force strong enough to cause a permanent aggravation) to have been discredited by the Veteran's supervisors.  If the Veteran's knee remained swollen and he could not bear weight, the examiner thought it would be impossible to believe that no medical care would have been sought.  The examiner thus concluded that the injuries were of a more minor character and did not permanently alter the Veteran's condition.  

The examiner also noted that the Veteran asserts that he was intermittently unemployed and uninsured, so there is no record of care to corroborate his symptoms for many years.  However, the examiner noted that there is no indication in the medical record that he ever sought care for his knee, even when he later had insurance.  The examiner found that the lack of medical attention for a number of years argues against the logic of any permanent aggravation.  The examiner thus concluded that the Veteran's current knee condition is more likely than not the residual of his first injury, the subsequent surgery, and the documented poor outcome that existed previous to active service in 1995.

Based on the record, the Board finds the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board has carefully considered the lay testimony from the Veteran and the supporting buddy statements.  However, these parties lack the necessary medical expertise to adequately render an opinion as to the etiology of the Veteran's knee disability and whether it was aggravated by service.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition that is capable of lay observation.  However, determining the etiology of his current left knee disability (which includes residuals of anterior cruciate ligament tear status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation) is a complex medical question that exceeds the realm of a personal lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's left knee disability.

Competent medical evidence means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, his assertions regarding whether his preexisting left knee disability was permanently aggravated in service are neither competent nor probative regarding nexus.

The competent medical evidence in this case is against the claim.  The 2015 VA medical examination and opinion, which cites multiple factors supporting its decisions - notably the Veteran's ACL surgeries and review of subsequent events that may have strained the existing injury without permanently worsening it.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

The July 2015 opinion provides a thorough rationale to support its conclusion that the Veteran's preexisting left knee disability was not permanently worsened by service.  This opinion and rationale was provided based upon an in-depth review of the Veteran's claims file, clinical history, physical examinations, and the objective evidence.  The Board attributes significant weight to a medical opinion that was based on clinical examinations, review of the Veteran's medical history, and supported by clinical findings that are consistent with the medical evidence of record.  In short, the Board finds the opinion to be highly persuasive.  There is no probative medical opinion to the contrary.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a left knee injury, status post-anterior cruciate ligament reconstruction, partial meniscectomy, debridement, and manipulation, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


